Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/14/20.  Claims 1-20 are pending. Claims 13-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Matsumi (US 20160079327, hereinafter referred to as “Matsumi”) has been maintained for reasons of record.
Matsumi discloses the semiconductor device as claimed.  See figures 1-21 and corresponding text, where Matsumi teaches, pertaining to claim 1, a display apparatus comprising: a substrate (11) (figure 4; [0061]); a plurality of pixel electrodes patterned 14, 18) on the substrate (11) and spaced apart from each other (figure 4; [0062-0063]); a pixel defining film (15) defining a pixel area by exposing a center portion of each of the plurality of pixel electrodes (14, 18) and covering an edge of each of the plurality of pixel electrodes (14) (figure 4; [0064]); a plurality of hole control layers (16A, 16B, 16E) respectively arranged on the plurality of pixel electrodes (14) that are exposed through the pixel area (figure 4; [0065]); a plurality of emission layers (16CR, 16CB, 16CG) respectively arranged on the plurality of hole control layers (figure 4; [0065]); a plurality of buffer layers (18) respectively arranged on the plurality of emission layers, each of the plurality of buffer layers having a highest occupied molecular orbital (HOMO) energy level greater than the HOMO energy level of each of the plurality of emission layers (figure 4; [0100-0101]); and an opposite electrode (17) integrally provided over the plurality of buffer layers (figure 4; [0131]). 
Matsumi teaches, pertaining to claim 2, wherein a lowest unoccupied molecular orbital (LUMO) energy level of each of the plurality of buffer layers has a value between a work function of the opposite electrode and the LUMO energy level of each of the plurality of emission layers (figure 4; [0101]). 
Matsumi teaches, pertaining to claim 3, wherein each of the plurality of hole control layers comprises at least one selected from a hole injection layer (HIL) and a hole transport layer (HTL) (figure 4; [0065]). 
Matsumi teaches, pertaining to claim 4, further comprising an electronic control layer that is integrally provided between the plurality of buffer layers and the opposite electrode (figure 4; [0101]). 
pertaining to claim 5, wherein the lowest unoccupied molecular orbital (LUMO) energy level of each of the plurality of buffer layers has a value between the LUMO energy level of the electronic control layer and the LUMO energy level of each of the plurality of emission layers (figure 4; [0101]). 
Matsumi teaches, pertaining to claim 6, wherein the electronic control layer comprises at least one selected from an electron injection layer (EIL) and an electron transport layer (EML) (figure 4; [0100-0101]). 
Matsumi teaches, pertaining to claim 7, wherein the plurality of buffer layers comprise a low molecular weight organic material ([0100]). 
Matsumi teaches, pertaining to claim 8, wherein the plurality of buffer layers comprise an electron transport material ([0065-0066]). 
Matsumi teaches, pertaining to claim 9, wherein the plurality of buffer layers comprise a metal oxide material (figure 4; [0063]). 
Matsumi teaches, pertaining to claim 10, wherein the plurality of buffer layers are arranged directly on the plurality of emission layers to contact the plurality of emission layers (figure 4; [0063]). 
Matsumi teaches, pertaining to claim 11, wherein end portions of the plurality of hole control layers, the plurality of emission layers, and the plurality of buffer layers, which are on any one of the plurality of pixel electrodes, are aligned with one another (figure 4; [0065-0066]). 
Matsumi teaches, pertaining to claim 12, wherein the plurality of pixel electrodes comprise a first pixel electrode configured to emit red light, a second pixel electrode configured to emit green light, and a third pixel electrode configured to emit 

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. In the Remarks on pages 8-12:
Applicant raises the clear issue as to whether Matsumi suggests “a plurality of buffer layers respectively arranged on the plurality of emission layers”
The Examiner views that Matsumi does suggest the limitation.  Specifically, Matsmi teaches a metal oxide layer that is made of the material zinc oxide (ZnO; [0063]) as disclosed in the applicant’s disclosure that buffer layer can be a metal oxide (see paragraph [0056]).  In addition, the claimed limitation does not specifically define the location of the plurality of buffer layer for the claim language only calls for “…respectively arranged on the plurality of emission layers…” . Here “on” can be construed at anywhere in the display apparatus structure (including flipped projection of the structure).  
Therefore, the examiner concludes that Matsumi suggests the claimed limitation, where having a buffer layer being formed directly on the pixel electrode would not be precluded as being considered as a buffer layer. Especially, when the material is similar as applicant’s disclosure and both teach the materials to be in direct contact with an emissive layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 17, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896